Citation Nr: 0313535	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  01-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability 
claimed as secondary to the service-connected left knee 
disability.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from May 1967 to January 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The positive evidence is in a state of equipoise with the 
negative evidence on the question of whether the veteran's 
low back disability is related to his service-connected left 
knee disability.



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his low 
back disability is due to or the result of a service-
connected disability.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The Board has considered this new legislation with regard to 
the issue on appeal.  The Board finds, given the favorable 
action taken herein, that no further assistance in developing 
the facts pertinent to this limited issue is required at this 
time.

The issue on appeal involves the veteran's claims of 
entitlement to service connection for a low back disorder.  
Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in or aggravated by service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability that is 
proximately due to or the result of service-connected disease 
or injury.  38 C.F.R. § 3.310(a).  The United States Court of 
Appeals for Veterans Claims (Court) has held that 
compensation can be awarded for a nonservice-connected 
disability that is aggravated by a service-connected 
disability for the degree of disability over and above the 
degree of disability existing prior to the aggravation, even 
if the service-connected disability is not the proximate 
cause of the nonservice-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448-449 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any material issue, VA will give the 
benefit of the doubt to the veteran.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.

Service medical records reveal that the veteran complained of 
back pain in February and April 1968 and reported a history 
of back trouble upon separation examination in January 1969.  
His post service treatment records, however, are silent with 
respect to complaints of or treatment for back complaints 
until 1983.  VA orthopedic examination in July 1975 was 
negative for back impairment and VA and private treatment 
records do not show treatment for back complaints until 1983.  
Specifically, a statement from R. M. Vazquez, M.D., notes 
that the veteran had been in receipt of treatment for 
frequent complaints of lumbosacral spine pain since 1983.  

A December 1999 letter from R. Alvarez, M.D., reflects that 
Dr. Alvarez examined the veteran.  The letter includes an 
accurate recitation of the veteran's medical history as 
demonstrated by the medical evidence of record.  The letter 
also includes the opinion that the veteran's paravertebral 
myositis with osteoarthritis of the spine is most likely 
related to the abnormal gait he had been forced to adopt 
because of his knee disorder.  

A March 2000 report of VA examination of the spine does not 
reflect a discussion of the veteran's medical history with 
respect to his back complaints and includes a diagnosis of 
lumbar spondylosis.  

Similarly, a March 2000 report of VA joints examination 
reflects that the veteran's claims file was reviewed and, 
although a diagnosis with respect to the veteran's back 
complaints is not identified, the examination report includes 
the opinion that the veteran's lumbosacral pain complaints 
are not related to his left knee surgery.  

A May 2001 report of VA examination of the spine appears to 
have been conducted by the same physician who performed the 
March 2000 VA examinations.  This examination report reflects 
that the veteran's claims file was reviewed and includes a 
diagnosis of lumbar spondylosis.  Additionally, the examiner 
provided the opinion that, after reviewing the claims folder 
and physical examination, the veteran's lumbosacral pain 
complaints are not related to the left knee surgery.  

In evaluating medical opinion evidence, the Court has held 
that the probative value of such evidence is based on the 
medical expert's review of pertinent historical data, 
personal examination of the patient, and the examiner's 
knowledge and skill in analyzing the data.  The Board must 
determine how much weight is to be attached to each opinion.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater 
weight may be placed on one opinion over another depending on 
factors such as reasoning employed by the physicians and 
whether or not and the extent to which they reviewed prior 
clinical records and other evidence.  Gabrielson v. Brown, 
7 Vet. App. 36, 40 (1994).

Upon consideration of the foregoing, the Board finds the 
opinion of Dr. Alvarez, which concludes that the veteran's 
paravertebral myositis with osteoarthritis of the spine is 
most likely related to the abnormal gait he has been forced 
to adopt because of his knee disorder and limp, to be more as 
equally persuasive as the opinion offered by the VA examiner, 
which merely concludes that the veteran's lumbosacral pain 
complaints are not related to his left knee surgery.  In this 
regard, the Board notes that, although Dr. Alvarez did not 
have the benefit of reviewing the veteran's medical history 
as reflected in his claims file, the recitation of medical 
history contained in the letter from Dr. Alvarez is 
corroborated by the medical records contained in the 
veteran's claims file.  Additionally, the Board further notes 
that, although the VA examiner had the benefit of reviewing 
the veteran's claims file prior to both VA examinations, the 
examiner failed to set forth the clinical findings and 
reasons that formed the basis of his opinion.  Thus, applying 
the benefit of the doubt rule, the Board finds that the 
appellant's low back disorder cannot be satisfactorily 
disassociated from his service-connected left knee 
disability.  Therefore, the Board concludes that the record 
supports a grant of entitlement to service connection for a 
low back disability as secondary to the service-connected 
left knee disability.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for a low back disorder, claimed as 
secondary to service-connected left knee disorder, is 
allowed.



_______________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

